UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52624 CYBRA CORPORATION (Exact Name of Registrant as Specified in Its Charter) New York 13-3303290 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Executive Blvd., Yonkers, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (914)963-6600 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ As of August 13, 2010 the registrant had 14,775,364 shares of Common Stock outstanding. CYBRA Corporation Table of Contents Page Part I. Financial Information 1 Item 1. Financial Statements 1 Balance Sheets as of June 30, 2010 and December 31, 2009 1 Statements of Operations for the three and six months ended June 30, 2010 and 2009 2 Statements of Cash Flows for the six months ended June 30, 2010 and 2009 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 20 Part II. Other Information 20 Item 1. Legal Proceedings 20 Item 6. Exhibits 21 Signatures 22 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CYBRA CORPORATION BALANCE SHEETS June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $17,000 at June 30, 2010 and December 31, 2009 Total Current Assets PROPERTY AND EQUIPMENT, at cost, less accumulated depreciation and amortization of $252,638 at June 30, 2010 and $263,425 at December 31, 2009 SOFTWARE DEVELOPMENT, at cost, less accumulated amortization of $462,728 at June 30, 2010 and $349,862 at December 31, 2009 SECURITY DEPOSITS AND OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES 8% Convertible Debentures $ $ Accrued liquidated damages - registration rights agreement Accounts payable and accrued expenses, including deferred unpaid officer/director compensation of $184,611 at June 30, 2010 and $90,565 at December 31, 2009 Accrued interest Loans from shareholders in contemplation of private placement of common stock - Deferred revenue TOTAL CURRENT LIABILITIES STOCKHOLDERS' DEFICIT Preferred Stock, Class A 1,000 shares authorized, Class B 1,000 shares authorized, no shares outstanding - - Common stock, par value $0.001 per share, 100,000,000 shares authorized; 14,257,661 and 13,766,662 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional Paid - in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the financial statements -1- CYBRA CORPORATION STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, REVENUES Products $ $ $ Services TOTAL REVENUES COST OF GOODS SOLD Equipment purchases Royalties and consulting GROSS PROFIT Research and Development Selling, General and Administrative TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Reversal (Loss) on debenture valuation adjustment ) ) Reversal on liquidated damages - - Loss on debt restructuring ) - ) - Beneficial conversion cost in connection with the issuance of common stock in exchange for interest payable ) - ) - Interest expense, includes amortization of deferred finance costs of $101,073 for the 6 months ended June 30, 2009 ) Interest income 14 24 20 35 ) NET INCOME (LOSS) $ ) $ ) ) $ ) PER SHARE DATA Basic and diluted net loss per share $ ) $ ) ) $ ) Basic and diluted weighted-average shares outstanding The accompanying notes are an integral part of the financial statements -2- CYBRA CORPORATION STATEMENT OF CASH FLOWS Six Months Ended June 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation and Amortization Stock based compensation - Loss on debt restructuring - Beneficial conversion cost in connection with the issuance of common stock in exchange for interest payable - Interest expense - amortization of debt discount - Amortization of deferred finance cost - Debenture valuation adjustment ) Changes in operating assets and liabilities (Decrease) in accrued liquidated damages ) - (Increase) in accounts receivable ) Decrease in security deposits and other assets - (Decrease) in accounts payable and accrued expenses ) ) Increase in accrued interest Increase (decrease) in deferred revenue ) Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loans from shareholders in contemplation of private placement of common stock - INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Income Taxes $ $ NON-CASH FINANCING ACTIVITIES Issuance of 490,999 shares of common stock in settlement of accrued interest payable to holders of 8% convertible debentures $ $ - The accompanying notes are an integral part of the financial statements -3- CYBRA CORPORATION NOTES TO FINANCIAL STATEMENTS 1.ORGANIZATION, DESCRIPTION OF OPERATIONS, FINANCIAL STATUS OF THE COMPANY AND BASIS OF PRESENTATION Organization and Description of Operations CYBRA Corporation (the “Company”) was incorporated under the laws of the State of New York on September 6, 1985. The Company is a software developer, publisher and systems integrator specializing in Auto Identification technology solutions. The Company’s flagship product, MarkMagicTM, is a barcode, radio frequency identification (“RFID”) and forms middleware solution relied upon daily by thousands of customers worldwide. It helps customers easily integrate bar code labels, RFID technology and electronic forms into their business systems. EdgeMagic®, first released in February 2008, is an integrated RFID control solution that is highly scalable. It is designed to manage edge readers and analog control devices, commission, read, filter and verify RFID tags to comply with Electronic Product Code (EPC) compliance mandates, as well as for asset tracking applications and integration with popular ERP and Warehouse Management application packages.CYBRA software solutions run on all major computing platforms including IBM Power Systems (System i, iSeries, AS/400, AIX) as well as Linux, Unix, and Microsoft Windows. Substantially all of the Company’s accounts receivable are due from manufacturing companies and software vendors located throughout the United States. Financial Status of the Company-Going Concern At June 30, 2010, the Company had cash and cash equivalents of $146,005, and a working capital deficit of $3,692,102, which includes certain current liabilities that do not require near term cash settlement. Additionally, the Company incurred a net loss of $772,054 for thesix monthsended June 30, 2010, and had a stockholders’ deficit of $3,406,145 at June 30, 2010. Management has taken severalsteps to improve sales and reduce costs in order to ensure that its cash flows will meet its operating cash requirements for the third quarter of 2010. These steps include increasing sales ofEdgeMagic®, which management believes has revenue potential far in excess of the current product mix, as well as the formation of a field level sales team. The Company, as further discussed in Notes 3 and 13, is obligated under 8% Convertible Debentures (the “Debentures’) that became due on April 10, 2009.The Company presently does not have the resources to pay the Debentures.However, the Company has renegotiated the terms of the Debentures (see Note 13, Current Status of Convertible Debentures, and Note 14, Subsequent Events), either by extending the maturity date of the Debentures or by exchanging the Debentures for a new series of preferred stock.On June 8, 2010, holders of Debentures in the principal amount of $1,445,000 amended the terms of their Debentures and extended their maturity date to April 10, 2011.On the same date, holders of Debentures in the principal amount of $1,045,000 agreed to exchange their Debentures for shares of Series A 10% Convertible Preferred Stock (the “Series A Preferred Stock”), subject to the authorization by the Company’s shareholders to amend the Company’s Certificate of Incorporation to authorize the Company to issue up to 10 million shares of preferred stock, the creation of the Series A Preferred Stock pursuant to such authorization, and the issuance of the shares of Series A Preferred Stock to such holders.The Company’s shareholders authorized the amendment to the Company’s certificate of incorporation at a special meeting of shareholders held on August 3, 2010, and the Company’s Board of Directors authorized the Series A Preferred Stock on the same date. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Software Costs The Company accounts for software development costs in accordance with ASC 985.730, Software Research and Development,and ASC 985-20, Costs of Software to be Sold, Leased or Marketed. ASC 985-20 requires that costs related to the development of enhancements to MarkMagic be capitalized as an asset when incurred subsequent to the point at which technological feasibility of the enhancement is established.ASC 985-20 specifies that “technological feasibility” can only be established by the completion of a “detailed program design” or if no such design is prepared, upon the completion of a “working model” of the software. The Company’s development process does not include a detailed program design. Management believes that such a design could be produced in the early stages of development but would entail significant wasted expense and delay. Consequently, ASC 985-20 requires the development costs to be recorded as an expense until the completion of a “working model”. In the Company’s case, the completion of a working model does not occur until shortly before the time when the software is ready for sale. -4- Research and Development Costs Research and development costs incurred after completion of development of a product are expensed as incurred. Total research and development expense for the six months ended June 30, 2010 and 2009 was $105,730 and $101,134, respectively. Accounting for Warrants Classified as Equity Issued to Purchase Company Common Stock Warrants issued in conjunction with equity financings were accounted for under ASC 815-40, Contracts in Entity’s Own Stock.ASC 825-20, Accounting for Registration Payment Arrangements, establishes the standard that contingent obligations to make future payments under a registration rights arrangement shall be recognized and measured separately in accordance with the standard, Reasonable Estimation of the Amount of a Loss. The Company has evaluated how these standards affected these accompanying financial statements.The adoption of the accounting pronouncement on January 1, 2007 changed the classification of the warrant liability, which was $551,910 at January 1, 2007, to stockholders’ equity (additional paid in capital). Derivative Financial Instruments The Company accounts for its Warrants, which were issued in a private placement of the 8% Convertible Debentures (the “Debentures”) with detachable Warrants on April 10, 2006, and amended on June 8, 2010 to extend their maturity to April 20, 2011, (see Note 13, Current Status of Convertible Debentures, and Note 14, Subsequent Events), as derivatives under the guidance of ASC 815-10, Accounting for Derivative Instruments and Hedging Activities, and ASC 815-40, Contracts in an Entity’s Own Stock. The Company considers these standards applicable by adopting “View A” of the Issue Summary–The Effect of a Liquidated Damages Clause on a Freestanding Financial Instrument in which the Warrants and the related registration rights agreement are viewed together as a combined instrument that is indexed to the Company's stock. The embedded conversion feature of the Debentures has not been classified as a derivative financial instrument because the Company believes that they are “conventional” as defined in ASC 470-20, Conventional Convertible Debt Instrument. Depreciation and Amortization Depreciation and amortization are provided by the straight-line and accelerated methods over the estimated useful lives indicated in Note 5. Income Taxes Income taxes are accounted for under the asset and liability method in accordance with ASC 740, Income Taxes. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial carrying amounts of existing assets and liabilities and their respective tax bases as well as operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the periods in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred tax assets are reduced by a valuation allowance to the extent that the recoverability of the asset is unlikely to be recognized. The Company follows ASC 740 rules governing uncertain tax positions, which provides guidance for recognition and measurement. This prescribes a threshold condition that a tax position must meet for any of the benefits of the uncertain tax position to be recognized in the financial statements. It also provides accounting guidance on derecognization, classification and disclosure of these uncertain tax positions. Interest costs and penalties related to income taxes are classified as interest expense and selling, general and administrative costs, respectively, in the Company's financial statements. For the six months ended June 30, 2010 and 2009, the Company did not recognize any interest or penalty expense related to income taxes. The Company is currently subject to a three-year statute of limitations by major tax jurisdictions. The Company files income tax returns in the U.S. federal jurisdiction and New York State. -5- Advertising Costs Advertising costs are charged to expense as incurred. Total advertising amounted to $5,034and $8,204 for the six months ended June 30, 2010 and 2009, respectively. Use of Estimates The preparation of financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. The most significant estimates relate to valuation of warrants, stock grants and stock options, the net operating loss carry-forward, the valuation allowance for deferred taxes and various contingent liabilities. It is reasonably possible that these above-mentioned estimates and others may be adjusted as more current information becomes available, and any adjustment could be significant in future reporting periods. The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results could differ from those estimates. Concentrations of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist of commercial accounts receivable and temporary cash investments, which could, from time-to-time, exceed the federal depository insurance coverage. The Company has cash investment policies that restrict placement of these investments with financial institutions evaluated as highly creditworthy.As of June 30, 2010, the Company does not hold cash and cash equivalents with individual banks in excess of federally insured limits. Concentrations of credit risk that arise from financial instruments exist for groups of customers when they have similar economic characteristics that would cause their ability to meet contractual obligations to be similarly affected by changes in economic conditions.The Company operates in one segment, software development and systems integration of bar code and RFID to manufacturers and wholesale distributors in the United States of America.Management believes that that the customer base is sufficiently diverse and therefore does not consider the aggregate of customer accounts receivable to be a concentration of credit risk. Cash and Cash Equivalents The Company classifies marketable securities that are highly liquid and have maturities of six months or less at the date of purchase as cash equivalents. The Company manages its exposure to counterparty credit risk through specific minimum credit standards, diversification of counterparties and procedures to monitor its credit risk concentrations. Revenue Recognition The Company recognizes revenues in accordance with AICPA Statement of Position ASC 985-605, Software Revenue Recognition. Revenue from software license agreements is recognized when persuasive evidence of an agreement exists, delivery of the software has occurred, the fee is fixed or determinable, and collectability is probable. In software arrangements that include more than one element, the Company allocates the total arrangement fee among the elements based on the relative fair value of each of the elements. License revenue allocated to software products generally is recognized upon delivery of the products or deferred and recognized in future periods to the extent that an arrangement includes one or more elements to be delivered at a future date and for which fair values have not been established. Revenue allocated to maintenance agreements is recognized ratably over the maintenance term and revenue allocated to training and other service elements is recognized as the services are performed. If evidence of fair value does not exist for all elements of a license agreement and post customer support (PCS) is the only undelivered element, then all revenue for the license arrangement is recognized ratably over the term of the agreement as license revenue. If evidence of fair value of all undelivered PCS elements exists but evidence does not exist for one or more delivered elements, then revenue is recognized using the residual method. Under the residual method, the fair value of the undelivered elements is deferred and the remaining portion of the arrangement fee is recognized as revenue. Cost of license revenue primarily includes product, delivery, and royalty costs. Cost of maintenance and service revenue consists primarily of labor costs for engineers performing implementation services, technical support, and training personnel as well as facilities and equipment costs. -6- Accounts Receivable The Company records trade accounts receivable at net realizable value. This value includes an appropriate allowance for estimated uncollectible accounts to reflect any loss anticipated on the trade accounts receivable balances and charged to the provision for doubtful accounts. The Company calculates this allowance based on its history of write-offs, level of past-due accounts based on the contractual terms of the receivables, and its relationships with and the economic status of its customers. Trade receivables are presented net of an allowance for doubtful accounts of $17,000 as of June 30, 2010 and December 31, 2009. Stock-Based Compensation In addition to requiring supplemental disclosures, ASC 718, Compensation – Stock Compensation, and ASC 505-50, Equity-Based Payments to Non-Employees, addresses the accounting for share-based payment transactions in which a company receives goods or services in exchange for (a) equity instruments of the company or (b) liabilities that are based on the fair value of the company’s equity instruments or that may be settled by the issuance of such equity instruments. ASC 718 focuses primarily on accounting for transactions in which a company obtains employee services in share-based payment transactions. The Company uses the modified prospective method. Stock issued to consultants for consulting services was valued as of the date of the agreements with the various consultants, which in all cases was earlier than the dates when the services were committed to be performed by the various consultants. References to the issuances of restricted stock refer to stock of a public company issued in private placement transactions to individuals who are eligible to sell all or some of their shares of restricted Common Stock pursuant to Rule 144, promulgated under the Securities Act of 1933, as amended, (“Rule 144”), subject to certain limitations. In general, pursuant to Rule 144, a stockholder who is not an affiliate and has satisfied a six-month holding period may sell all of his restricted stock without restriction, provided that the Company has current information publicly available. Rule 144 also permits, under certain circumstances, the sale of restricted stock, without any limitations, by a non-affiliate of the Company that has satisfied a one-year holding period. Fair Value of Financial Instruments The fair value of the Company’s assets and liabilities, which qualify as financial instruments under ASC 820, Fair Value Measurements and Disclosures, approximates the carrying amounts represented in the balance sheet. ASC 825-20, Accounting for Registration Payment Arrangements, addresses an issuer’s accounting for registration payment arrangements by specifying that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with ASC 450, Contingencies.In connection with the Debenture Amendment and Exchange Agreements (as discussed in Note 13, Current Status of Convertible Debentures, and Note 14, Subsequent Events), the registration rights and penalties under the original Securities Purchase Agreements were waived. Basic and Diluted Loss per Share In accordance with ASC 260, Earnings Per Share, the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed in a manner similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. At June 30, 2010 and 2009, the Company’s stock equivalents were anti-dilutive and excluded in the diluted loss per share computation. Commitments and Contingencies Liabilities for loss contingencies arising from various claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. -7- Recently issued accounting standards The Company does not believe that the adoption of any recently issued, but not yet effective, accounting standards will have a material effect on its financial position and results of operations. Reclassifications No reclassifications have been made to the financial statements. 3.8% CONVERTIBLE DEBENTURES AND DERIVATIVE FINANCIAL INSTRUMENTS On April 10, 2006, the Company issued 8% Convertible Debentures (the “Debentures”) with a principal (“face”) value of $2,500,000, along with 7,500,000 detachable Stock Warrants (the “Warrants”) to several investors. The gross proceeds of this transaction were $2,500,000, consisting of $2,080,000 cash, $151,000 from the cancellation of debt incurred in 2005, $19,000 from the cancellation of debt incurred earlier in 2006 and $250,000 applied as finders’ fees. The Company has renegotiated the terms of the Debentures (see Note 13, Current Status of Convertible Debentures, and Note 14, Subsequent Events), either by extending the maturity date of the Debentures or by exchanging the Debentures for a new series of preferred stock.On June 8, 2010, the Company entered into Debenture Amendment and Exchange Agreements with two holders of its 8% Convertible Debentures due April 10, 2009 (the “Debentures”) having an aggregate principal amount of $640,000 (the “Option A Holders”), and ten holders of its Debentures having an aggregate principal amount of $805,000 (the “Option B Holders”).Pursuant to the Debenture Amendment and Exchange Agreements, the Option A Holders and the Option B Holders exchanged their Debentures for an amended and restated Debenture due April 10, 2011.On the same date, the Company entered into Securities Exchange Agreements with 16 holders of its Debentures having an aggregate principal amount of $1,045,000 (the “Option C Holders”) to exchange their Debentures for shares of Series A 10% Convertible Preferred Stock (the “Series A Preferred Stock”).The transaction with the Option C Holders was subject to the approval by the Company’s shareholders of an amendment of the Company’s Certificate of Incorporation to authorize the Company to issue up to 10 million shares of preferred stock in one or more series or classes having such designations, relative rights, preferences, and limitations as may be designated by the Board of Directors, and subsequent authorization of the Series A Preferred Stock by the Board of Directors.The Debenture balances at June 30, 2010 and December 31, 2009 were $2,490,793 and $2,604,098, respectively. Interest on the Debentures is due semiannually at 8% per annum beginning December 31, 2006. Interest is also due upon conversion, redemption and maturity. The total interest paid in cash to two Debenture holders prior to April 10, 2009 was $16,982.Another Debenture holder converted its accrued interest to shares of common stock in 2009.The original Debentures matured on April 10, 2009 (see Note 1, Organization, Description of Operations, Financial Status of the Company and Basis of Presentation, and Note 13, Current Status of Convertible Debentures).On June 8, 2010, amended and restated Debentures were signed, and effective June 8, 2010, the Option A Holders and the Option B Holders received an aggregate of 499,099 shares of common stock in lieu of approximately $246,000 of accrued interest through April 10, 2009.The common stock was issued at $0.50 compared to the fair market value on June 8, 2010 of $0.59.As a result, the conversion generated a beneficial conversion cost.There remains accrued interest of $243,852, which will be settled in shares of common stock (See Note 14, Subsequent Events). The beneficial conversion costs associated with the remaining accrued interest is approximately $44,000 and the Company expects to recognize that loss in the quarter ending September 30, 2010. Through April 10, 2009 the Company had the right, subject to certain conditions, to redeem the Debentures for 120% of the principal value. The Company declined to do so. The investors also received 7,500,000 Warrants, 2,500,000 of Class A and 5,000,000 of Class B Warrants as part of the original sale of the Debentures.Each Class A Warrant gives the holder the right to buy one share of Common Stock for $0.75.Each Class B Warrant gives the right to buy one share of Common Stock for $1.75.The Class A Warrants and the Class B Warrants are exercisable at any time through April 10, 2011.On June 8, 2010, in connection with the Debenture Amendment and Exchange Agreements, the Company issued (A) new Class B Warrants to the Option A Holders to purchase an aggregate of 1,560,000 shares of the Company’s Common Stock at an exercise price of $1.15 per share, in exchange for their outstanding Class B Warrants, and (B) new Class B Warrants to the Option B Holders to purchase an aggregate of 1,803,200 shares of the Company’s Common Stock at an exercise price of $1.30 per share, in exchange for their outstanding Class B Warrants.In connection with the Securities Exchange Agreements, the Company has agreed to issue new Class B Warrants to the Option C Holders to purchase an aggregate of 2,466,200 shares of the Company’s Common Stock at an exercise price of $1.00 per share, in exchange for their outstanding Class B Warrants.All new Class B Warrants vest immediately and expire on April 10, 2013. At June 30, 2010, the 7,953,200 Warrants are the only outstanding Warrants that were issued in connection with the sale of the Debentures. -8- The new Class B Warrants issued to the Option A Holders and the Option B Holders were determined to have a value of $1,956,000, as compared to the outstanding Class B Warrants, which were valued at $1,261,000.As a result, the Company incurred a debt extinguishment charge in accordance with ASC 470-50, Debt Modification and Extinguishments, and recorded a loss of approximately $695,000. As part of the original sale of the Debentures, $250,000 principal amount of the Debentures were issued along with 125,000 Class A Warrants and 250,000 Class B Warrants as finders’ fees. The finders will also receive as additional fees equal to 5% of any cash collected as on the exercise of any of the Warrants. To date, no Warrants have been exercised. The shares of Common Stock that underlie the conversion feature of the Debentures and those that underlie the Warrants were subject to a registration rights agreement. Pursuant to the registration rights agreement, the Company was obligated to file a registration statement with the United States Securities and Exchange Commission by June 8, 2006 registering the shares for public sale, and to have the registration statement become effective by September 7, 2006 and to keep the registration statement continuously effective. Failure to achieve these registration requirements will result, in addition to other possible claims by the holders for damages, partial liquidated damages equal to 1.5% per month (pro-rated by day) of the aggregate purchase price originally paid by the investors (i.e., the monthly partial liquidated damages would be $37,500 per month). Any claims and liquidated damages that might have been due as a result of filing the registration statement on June 16, 2006 have been waived by the holders. The registration statement did not become effective until December 6, 2006.In connection with the Debenture Exchange and Amendment Agreements, the Option A Holders and the Option B Holders waived their right to receive liquidated damages and interest thereon due under the registration rights agreement.Liquidated damages of $46,165 for the period September 7 through December 6, 2006 and $1,322 of related interest have been accrued through June 30, 2010 in connection with the Debentures held by the Option C Holders. The Warrants were classified as derivative financial instruments as a result of the issuance of a registration rights agreement that includes a liquidated damages clause, which is linked to an effective registration of such securities. Accordingly, the Company accounted for the Warrants as liabilities at estimated fair value.In accordance with the Company’s adoption of ASC 815-40, Contracts in Entity’s Own Stock, and ASC 825-20, Accounting for Registration Payment Arrangements, the classification of the warrant liability was changed to stockholders’ equity (additional paid in capital) as of January 1, 2007. The derivative financial instruments have not been designated as hedges. The purpose of their issuance was to raise additional capital in a more advantageous fashion than could be done without the use of such instruments. In addition to expecting the overall cost of capital to be less, the use of the derivative instruments reduces the cost to the common shareholders when the value of their shares declines in exchange for increasing the cost to the common shareholders when the value of their shares increase, all of which should tend to reduce the volatility of the value of the Company’s common shares. 4. STOCK BASED COMPENSATION During the six months ended June 30, 2010, the Company issued no shares of Common Stock for services. During the six months ended June 30, 2009, the Company issued 60,000 shares of Common Stock for services rendered as a director and investor relations services, valued at $0.75 per share for total compensation of $45,000. The Company has adopted the CYBRA Corporation 2006 Incentive Stock Plan, a stock-based compensation plan to reward for services rendered by officers, directors, employees and consultants. The Company has reserved 5,000,000 shares of Common Stock of its unissued share capital for issuance under the plan. The Company recognizes share-based compensation expense for all service-based awards with graded vesting schedules on a straight-line basis over the requisite service period for the entire award. Initial accruals of compensation expense are based on the estimated number of shares for which requisite service is expected to be rendered. Estimates are revised if subsequent information indicates that forfeitures will differ from previous estimates, and the cumulative effect on compensation cost of a change in the estimated forfeitures is recognized in the period of the change. Total stock options outstanding at June 30, 2010 were 100,000, all of which were vested. -9- Stock option transactions to the employees, directors, and consultants are summarized as follows: Stock Options Outstanding Outstanding at January 1, 2009 Granted 0 Exercised 0 Outstanding at December 31, 2009 Options exercisable at December 31, 2009 Options outstanding at January 1, 2010 Granted 0 Exercised 0 Outstanding at June 30, 2010 Options exercisable at June 30, 2010 The 100,000 options outstanding at June 30, 2010 were issued in December 2007, have a remaining outstanding life of 3 years and have an exercise price of $0.75 per share. Following is a summary of the warrant activity: Class A and B Warrants Total Number ofShares Class A Class B Average Exercise Price per Share Weighted Average Remaining Contractual Term In Years Outstanding at December 31, 2009 Total Outstanding Warrants –December 31, 2009 Exercisable at December 31, 2009 Granted - - Exchanged - - ) Forfeited - - - Outstanding at June 30, 2010 Total Outstanding Warrants – June 30, 2010 Exercisable at June 30, 2010 5. PROPERTY AND EQUIPMENT At June 30, 2010 and December 31, 2009, property and equipment consisted of the following: June 30, December 31, Estimated Useful Life in Years Furniture and office equipment $ $ 5 Computer software 3 Leasehold Improvements Life of Lease Less: Accumulated Depreciation $ $ -10- Depreciation and amortization of property and equipment amounted to $10,507 and $13,074 for the six months ended June 30, 2010 and 2009, respectively. June 30, December 31, Estimated Useful Life in Years Software Development Costs $ $ 3 Less: Accumulated Amortization $ $ The Company’s policy is to capitalize software development costs in accordance with ASC 985.730 (See Note 2, Summary of Significant Accounting Policies). Amortization of Software Development Costs amounted to $112,867 for both six monthsperiods endedJune 30, 2010 and 2009 and is included within Selling, General and Administrative Expenses. 6. INCOME TAXES The Company has the following deferred tax assets and liabilities at June 30, 2010 and December 31, 2009: June 30,December 31, Current assets and liabilities: Accounts receivable $ ) $ ) Accounts payable and accrued expenses Deferred revenues Valuation allowance ) ) Net current deferred tax asset $
